780 F.2d 720
AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, et. al., Appellants,v.UNITED STATES, Appellee.
Appeal No. 85-2204.
United States Court of Appeals,Federal Circuit.
Jan. 2, 1986.

Appealed from United States District Court for the Northern District of Georgia;  O'Kelley, Judge.
Stuart A. Kirsch, American Federation of Government Employees, AFL-CIO, College Park, Ga., for appellants.  With him on brief was Mark Roth.
Myles E. Eastwood, Asst. U.S. Atty., Atlanta, Ga., for appellee.  With him on brief was Larry D. Thompson, U.S. Atty., Atlanta, Ga.
Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and KASHIWA, Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
This is an appeal from an order of the United States District Court for the Northern District of Georgia, Atlanta Division, which was entered on December 21, 1984, in Civil No. C-83-1641A, 622 F.Supp. 1109 (1984).  In their suit in the District Court, appellants claimed that Public Law 97-253, title III, Sec. 301(d), 96 Stat. 791, as amended by Public Law 97-346, Sec. 3(h), 96 Stat. 1648, violated their Fifth Amendment rights to due process and equal protection of the laws, and that the regulations of the Office of Personnel Management implementing these statutory enactments violated the Administrative Procedure Act.  The District Court granted the appellee's cross-motion for summary judgment and denied appellants' motion for summary judgment.


2
After a careful consideration of the record, briefs, and the oral arguments of counsel, we affirm the decision of the District Court on the basis of Judge O'Kelley's comprehensive and well-reasoned opinion which is set forth in the order of December 21, 1984.

AFFIRMED